                                             IN THE UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF MARYLAND


CARMAX AUTO SUPERSTORES, INC.,                                 *
                                                               *
                                         Plaintiff,            *
                                                               *
                                  v.                           *   Case No. RWT 16-cv-01459
                                                               *
MONTGOMERY B. SIBLEY,                                          *
                                                               *
                                        Defendant.             *

                                                 MEMORANDUM OPINION AND ORDER

              “Those who cannot remember the past are condemned to repeat it.”1 Unfortunately,

Defendant, Montgomery B. Sibley (“Sibley”), has not learned from his history of sanctions and

suspensions, and thus he is doomed to repeat it here. For the reasons stated below, Plaintiff’s

Renewed Application for Fees and Costs [ECF No. 72] will be granted in part for the fees

associated with trial and denied in part for the fees associated with the appeal. Defendant’s

Motion to Disqualify the Honorable Roger W. Titus [ECF No. 76] will also be denied.

I.            Background

              Sibley, trained and previously licensed as an attorney, was suspended from the practice of

law by three jurisdictions.2 Each jurisdiction found Sibley’s litigation strategy to be meritless or

vexatious. Although this Court does not base its decision today on sanctions Sibley received

from other courts, it is clear Sibley does not come to this Court with a blank slate.

              In January 2011, finding his legal licenses suspended, Sibley obtained employment as a

sales consultant for Plaintiff, CarMax Auto Superstores, Inc. (“CarMax”). ECF No. 1-2. On
                                                            
1
  George Santayana, Reason in Common Sense, in The Life of Reason or the Phases of Human Progress, 284
(Charles Scribner’s Sons 1905).
2
  Sibley’s suspensions are a matter of public record and available at: Florida Bar v. Sibley, 979 So. 2d 221
(F.L. 2008); Disciplinary Action, The District of Columbia Bar, https://www.dcbar.org/membership/discipline-
results.cfm?barNumber=%26%2CK5)*\%2B%24%0A (last visited September 20, 2018); In re Sibley, 990 A.2d 483
(D.C. 2010); In re Sibley, 61 A.D.3d 85 (N.Y. 2009).
May 6, 2016, CarMax terminated Sibley’s employment after Sibley had formally requested

arbitration in April 2016 for a number of grievances.                      ECF No. 29-1 at 2.            After Sibley

unequivocally communicated in writing his intent to litigate his claims rather than arbitrate, id.,

CarMax petitioned this Court to compel Sibley to submit to arbitration pursuant to the parties’

arbitration agreement, Compl. ¶ 29.3 In response to the Complaint, Sibley flooded this Court

with nine motions and amended or supplemental Answers and Counterclaims, each of which this

Court denied in a July 13, 2016 Memorandum Opinion and Order. ECF Nos. 38, 39. In the

same Memorandum Opinion, Sibley was warned that this Court’s patience was not limitless and

it would not tolerate vexatious or frivolous litigation. Id.

              Instead of heeding this Court’s warning, Sibley continued filing frivolous motions. On

July 26, 2016, Sibley filed a Motion to Transfer Case and Consolidate Cases, ECF No. 43, and

on August, 3, 2016 filed an Opposition to Motion to Remand and moved for jurisdictional

discovery. ECF No. 44. The Court denied each motion because it had no authority to grant the

requested relief as both motions pertained to an entirely separate case in the Eastern District of

Virginia brought against Sibley by CarMax. As Judge Lauck noted in that case, “[t]he need for

Judge Titus to consider motions relevant only to th[e] Eastern District of Virginia case

constitutes an utter waste of judicial resources.” CarMax Auto Superstores, Inc. v. Sibley,

3:16-cv-00611-MHL, 2016 U.S. Dist. LEXIS 180993, at *6 n. 7 (E.D. Va. Dec. 30, 2016).

              On August 3, 2016, Sibley filed a cross motion for summary judgment on his

counterclaims and a cross motion for summary judgment on CarMax’s claims against him.

ECF Nos. 45, 46. Sibley made three core arguments in these cross motions, each of which this

Court denied in its October 14, 2016 Memorandum Opinion. First, Sibley argued that this Court
                                                            
3
  A more detailed version of the facts leading to the initiation of this litigation are contained in this Court’s previous
opinions: CarMax Auto Superstores, Inc. v. Sibley, 194 F. Supp. 3d 392 (D. Md. 2016); CarMax Auto Superstores,
Inc. v. Sibley, 215 F. Supp. 3d 430 (D. Md. 2016).

                                                               2
 
lacked subject matter jurisdiction over the case because Sibley did not breach the arbitration

agreement. ECF No. 46 at 3-5. Previously, Sibley made this exact argument in a Motion for

Partial Judgment on the Pleadings, which this Court had denied and even found frivolous

because Sibley had expressly indicated his intention to litigate rather than arbitrate.

ECF Nos. 27, 38 at 8. Finding that restating the exact argument previously denied by this Court

was the very definition of vexatious, this Court summarily denied the argument. ECF No. 50

at 13.

         Second, Sibley argued that CarMax could not enforce the terms of the arbitration

agreement because the class action waiver provision was void against public policy and should

be struck down based on the National Labor Relations Board (NLRB) decision in D.R. Horton,

Inc., 357 NLRB 2277 (2012). ECF No. 45 at 2-6. The Court noted that not only did Sibley fail

to cite substantive, persuasive law in support of his position, he even failed to cite Supreme

Court and Fourth Circuit holdings upholding class action waivers in arbitration agreements.

ECF No. 50 at 7-8.

         Finally, Sibley argued that the confidentiality provision was unconscionable and thus

unenforceable. ECF No. 45 at 9-12. To prove unconscionability under Maryland law, both

procedural and substantive unconscionability must be present. But Sibley did not even assert

that the confidentiality provision was procedurally unconscionable.      Once again, the Court

summarily denied Sibley’s Motion. Id. at 8-9.

         After denying each of Sibley’s Motions, this Court ordered Sibley to show cause why

sanctions should not be entered against him. Id. at 14. Having previously put Sibley on notice in

the Court’s July 2016 Memorandum Opinion that his filings were possibly vexatious and

meritless, this Order was appropriate in light of the frivolous nature of Sibley’s subsequent



                                                3
 
filings. CarMax then filed an Application for Fees and Costs, ECF No. 54, and Sibley filed a

response to the show cause order on October 31, 2016, ECF No. 55. On that same day, Sibley

filed his notice of appeal of this Court’s October 14, 2016 Order to the Fourth Circuit.

ECF No. 56. With the appeal pending, this Court denied the Application for Fees and Costs

without prejudice, noting it would allow CarMax to renew the motion if the Order was affirmed

on appeal. ECF No. 60. On August 3, 2018, the mandate of the United States Court of Appeals

for the Fourth Circuit took effect, affirming this Court’s Order. ECF No. 71. CarMax filed its

Renewed Application for Fees and Costs four days later, adding a request for the fees associated

with the appeal. ECF No. 72. Sibley filed a Response to the Renewed Application for Fees and

Costs on August 20, 2018 [ECF No. 75], followed by a Motion to Disqualify the Honorable

Roger W. Titus on September 10, 2018 [ECF No. 76].

II.    CarMax’s Application for Fees and Costs

       CarMax seeks fees and costs incurred since this Court issued its warning to Sibley on

July 13, 2016.      According to CarMax’s Application, Renewed Application, and the

accompanying affidavits, those fees and costs total $21,385.00. ECF Nos. 54, 54-1, 72, 72-1.

Additionally, CarMax seeks fees and costs incurred on appeal, totaling $17,797.70.

ECF Nos. 72, 72-1. Sibley does not challenge the reasonableness of the fees and costs requested

by CarMax. ECF No. 55 at 7. Instead, Sibley contends that he did not violate Rule 11 because

(1) the refiling of his previously dismissed argument that the Court lacked subject matter

jurisdiction was not frivolous; (2) his class action waiver argument was not frivolous because the

Seventh Circuit found such a waiver violated Section 7 of the National Labor Relations Act; and

(3) his argument against enforcement of the confidentiality provision was not frivolous because

it falls within Rule 11’s safe harbor for arguments to modify or reverse existing law.



                                                4
 
ECF No. 55. Finally, Sibley argues that this Court should not issue fees associated with the

appeal because that authority is “expressly reserved” to the Fourth Circuit. ECF No. 75.

              A. Fees incurred at the district court level

              “Sanctions are appropriate for pursuing a case after it becomes clear that the case is

without merit,” particularly when a plaintiff brought or continues to bring a meritless claim in

bad faith. Blue v. United States Dept. of Army, 914 F.2d 525, 537 (4th Cir. 1990). Sources of

authority for a court’s imposition of such sanctions include 28 U.S.C. § 1927, Federal Rule of

Civil Procedure 11, and the inherent power of the court under Chambers v. NASCO Inc.,

501 U.S. 32 (1991). Rule 11(b) requires a party presenting a filing to the court to certify that “to

the best of the person’s knowledge, information, and belief, formed after an inquiry reasonable

under the circumstances” that “it is not being presented for any improper purpose, such as to

harass, cause unnecessary delay, or needlessly increase the cost of litigation.” Moreover, a

court’s inherent power to manage its own affairs allows the court to “fashion an appropriate

sanction for conduct which abuses the judicial process.” Chambers, 501 U.S. at 44–45. The

ability to impose attorney’s fees “is undoubtedly within a court’s inherent power.” Id. at 45.

              Here, each of these sources of authority is directly applicable.4 Nowhere is it more

obvious that a case is without merit than where the same court previously denied the same

litigant’s same argument. Given that this Court had previously denied Sibley’s same lack of

subject matter jurisdiction argument, and that the Supreme Court found class action waivers

enforceable in directly analogous situations, Sibley’s motions must be found frivolous and

without merit. Moreover, Sibley’s argument against enforcing the confidentiality provision was

doomed from the start because he never properly pleaded each element.                         Even if he had,
                                                            
4
  Although this Court expressly relies on Rule 11 and its inherent power, it may also have authority to sanction
Sibley using § 1927. Section 1927 only applies to those licensed to practice law, namely attorneys. Here, Sibley’s
licenses have been suspended, not revoked, so it is arguable that § 1927 could apply to him as well.

                                                               5
 
numerous other courts previously found CarMax’s exact same confidentiality provision survived

allegations of unconscionability. ECF No. 50 at 9-10. Sibley simply failed to provide any

substantive, persuasive support for these claims. Finally, Sibley engaged in what essentially can

be characterized as mirror litigation by filing identical motions in this Court and in the Eastern

District of Virginia, asking this Court to do things it clearly did not have the authority to do

under the Rules.

       Given his legal education and his vast experience litigating in numerous different courts,

Sibley knew or should have known the problems with each of his motions, especially after this

Court’s July 13, 2016 warning. Instead, Sibley continuously pursued a frivolous and vexatious

litigation strategy, multiplied the costs of litigation for CarMax, and used up limited resources of

this Court, thereby abusing the judicial process.      The Court is not persuaded by Sibley’s

pleadings that a good faith argument has been made by Sibley that, “to the best of” his

“knowledge, information, and belief, formed after an inquiry reasonable under the

circumstances,” his arguments in the relevant motions were “not being presented for any

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

litigation.” See Fed. R. Civ. P. 11(b). As such, sanctions awarded against Sibley, in the form of

the attorney fees and costs associated with the proceedings before this Court subsequent to the

issuance of its warning, are the proper remedy here.

       B. Fees incurred on appeal

       As for CarMax’s request for fees and costs associated with the appeal, this Court will

deny that request, finding that the authority to award such fees is the prerogative of the Fourth

Circuit instead. On appeal, a litigant’s conduct is governed by Federal Rule of Appellate

Procedure 38. (“If a court of appeals determines that an appeal is frivolous, it may, after a



                                                 6
 
separately filed motion or notice from the court and reasonable opportunity to respond, award

just damages and single or double costs to the appellee.”). In light of Rule 38, Federal Rule of

Civil Procedure 11 does not allow a district court to award fees associated with an appeal. See

Cooter & Gell v. Hatmarx Corp., 496 U.S. 384, 407 (1990) (“The Federal Rules of Appellate

Procedure place a natural limit on Rule 11’s scope.”). And, although it does not appear the

Fourth Circuit has spoken to the precise issue of a district court’s inherent authority to sanction a

litigant’s conduct on appeal, the basic rule in the majority of courts of appeals is that “[t]he

determination of the right to sanctions . . . for conduct during an appeal is reserved to the

appellate court, although it may allow the trial court to fix the amount of the fees and costs.”

Williamson v. Kay (In re Villa West Assocs.), 146 F.3d 798, 808 (10th Cir. 1998) (citation

omitted); see also Sams v. State Attorneys General (In re Cardizem CD Antitrust Litig.),

481 F.3d 355, 361 (6th Cir. 2007); Conner v. Travis County, 209 F.3d 794, 801 (5th Cir. 2000);

Schoenberg v. Shapolsky Publrs., Inc., 971 F.2d 926, 935 (2nd Cir. 1992); Webster v. Sowders,

846 F.2d 1032, 1040 (6th Cir. 1988); Flip Side Prods. v. Jam Prods., 843 F.2d 1024, 1037

(7th Cir. 1988); In re Grand Jury Proceedings Relative to Perl, 838 F.2d 304, 309

(8th Cir. 1988). Undergirding this idea “is a concern that the district court oversteps its bounds

when it sanctions conduct before the appellate court that the appellate court itself has the

authority to sanction under the appellate rules.” Manion v. Am. Airlines, Inc., 395 F.3d 428

(D.C. Cir. 2004). Therefore, because the Fourth Circuit has not determined Sibley’s appeal was

frivolous, this Court declines to award fees and costs associated with the appeal.

III.   Sibley’s Motion to Disqualify

       On September 10, 2018, Sibley moved to disqualify this Court from further involvement

in this case because this Court denied CarMax’s initial Application for Fees and Costs without



                                                 7
 
prejudice and gave CarMax the opportunity to renew said application in the event the Court’s

Order was affirmed on appeal. ECF No. 76. Sibley argues this “threat” evidences bias depriving

him of a fair and impartial hearing. Id. Under 28 U.S.C. § 455, such bias “must derive from an

extra-judicial source.” In re Beard, 811 F.2d 818, 827 (4th Cir. 1987). “[J]udicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.” United States v. Lentz,

524 F.3d 501, 530 (4th Cir. 2008) (quoting Liteky v. United States, 510 U.S. 540, 555 (1994).

Upon consideration of Defendant’s Motion to Disqualify the Honorable Roger W. Titus, the

Court finds no merit to the allegations of judicial unfairness, impartiality, or bias. Accordingly,

it is this 2nd day of October, 2018, by the United States District Court for the District of

Maryland,

       ORDERED, that Plaintiff’s Renewed Application for Fees and Costs [ECF No. 72] is

GRANTED IN PART, for those fees and costs associated with district court proceedings, and

DENIED IN PART, for those fees and costs associated with the appeal; and it is further

       ORDERED, that fees and costs in the amount of $21,385.00 are hereby awarded against

Defendant, Montgomery B. Sibley, and the Clerk is DIRECTED to enter judgment against

Defendant, Montgomery B. Sibley in the amount of $21,385.00 and in favor of Plaintiff, CarMax

Auto Superstores, Inc.; and it is further

       ORDERED, that Defendant’s Motion to Disqualify the Honorable Roger W. Titus

[ECF No. 76] is DENIED.


                                                             /s/
                                             ROGER W. TITUS
                                             UNITED STATES DISTRICT JUDGE 




                                                8
 
